DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
 
Response to Amendment
This action is in response to Amendments made on 6/16/2022, in which: claims 1-2, 6-7, 9 are amended, claims 3-5, 8, 10-15 are previously presented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deze (FR 2976447) in view of Pellenc (US 2009/0090093).

Regarding claims 1-2, 12-14, Deze discloses a machine for automatically pulling out the cut- off plant branches of plants, in particular vine plants, substantially arranged in a row extending along at least one tying wire, the branches clinging by tendrils on the tying wire, wherein the machine comprises a combination of means (device of Figure 1) configured to extract the cut-off plant branches downwards (the branches are pulled through element 5 and then downward to the ground by guide member 44, Fig. 3) by pulling the cut off branches downwardly (the branches are pulled through element 5 and then downward to the ground by guide member 44, Fig. 3), the combination of means (device of Figure 1) including a pressing device (23), being a rotatable disc (23 is a rotating disc) rotating by a motor (inherent as this could be run by the tractor motor or a separate motor attached to the device) and a pulling device (27), the pressing device (23) being arranged opposite the moving surface of the pulling device (27) to press the cut-off branches (S) against the moving surface of the pulling device (27) to pull the cut-off branches downwardly (the branches are pulled through element 5 and then downward to the ground by guide member 44, Fig. 3), but does not expressly disclose the pressing device and the pulling device having a downwardly moving surface/axis.
However, Pellenc teaches a similar device with pressing and pulling blades and shredder devices on a vertical (2) and horizontal axis (1) and wherein the horizontal axis can be changed ([0082]-[0083] The supports 10a for the upper cutters 10 are mounted on swivel couplings not shown so that the cutters are likely be positioned either horizontally (FIG. 5a), or according to a reverse V conformation under which the cutters form an angle, for example, a 45 degree angle, in relation to the horizontal (FIG. 5b). This makes it possible to cut the stocks that extend above the horizontal. The upper cutters are preferably oriented with a clearance angle of a few degrees downward and forward in relation to the travel direction of the machine.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Deze, by adding a rotatable disk on a downward oriented axis, as taught by Pellenc, for the purpose of cutting and shredding the branches and dispensing the cut pieces downwardly to the ground.

Regarding claim 11, Deze discloses the invention substantially as set forth above for claim 1, but does not expressly disclose a shredder device, the shredder device comprising a rotating device supporting at least one radially extending shredder knife, preferably at least a pair of opposing knifes in order to suppress imbalance while rotation, and that at least one counter- knife is arranged opposing the shredder knives that the shredder knives and the counter-knife are capable to cut objects moved into the shredder device by a cutting cooperation of shredder knives and counter-knife.
However, Pellenc teaches a similar device with a shredder device (2), the shredder device (2) comprising a rotating device supporting at least one radially extending shredder knife (11), preferably at least a pair of opposing knifes (11) in order to suppress imbalance while rotation, and that at least one counter-knife (12) is arranged opposing the shredder knives (11) that the shredder knives (11) and the counter-knife (12) are capable to cut objects moved into the shredder device (2) by a cutting cooperation of shredder knives (11) and counter-knife (12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention/application, to modify Deze, by adding a shredder device, as taught by Pellenc, for the purpose of shredding the cut branches prior to the cuttings being ejected from the device.

Regarding claim 15, Deze discloses the use of the machine according to claim 1 for pulling cut-off branches of a plant, in particular a vine plant, attached by tendrils to tying wires in a direction diverting by an angle significantly deviating from horizontal in downward direction, preferably deviating by at least 45 degrees, and more preferably in about downward direction (Figs 8, 12, disclose the cut off branches being pulled at least 45 degrees from horizontal).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON M RODZIWICZ/            Examiner, Art Unit 3642              

/MONICA L PERRY/            Primary Examiner, Art Unit 3644